DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-12 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/16/2022.
Applicant's election with traverse of Group I, claims 1-15, and Species (i), claims 5-8, in the reply filed on 06/16/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden in examining the claims. Applicant’s further argue that the groups of claims are not so unrelated as would require a burden beyond that of the normal burdens of examination. This argument has been considered but not found persuasive. MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 808.02. Since the Examiner has shown a different classification for the two groups of claims, a burden for examining both groups has been shown.
As stated in the prior Office Action, the claims of the present application contain distinct inventions and species. A search of these inventions may overlap, but the search of one invention or species does not include all the areas required for the others. A serious burden does exist, as different searches are required for each invention. Therefore, in order to ensure the quality of the search and examination, these inventions should be searched separately to account for their differences.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In reference to claim 1, it is suggested to (1) in line 8 amend “1,0” to “1.0”; (2) in line 16, amend “the balance” to “a balance”; (3) in line 17 amend “the total” to “a total” and (4) in lines 17-18 amend “the total” to ‘a total”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
In reference to claim 8, in line 4, after “(SLS)” and “electron beam”, it is suggested to insert “,”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation “wt%” is recited in line 1 and 17, it is unclear what the wt% is based on, e.g., a total weight of the nickel-based superalloy, a total weight of some elements of the nickel-based superalloy, etc. For the purpose of compact prosecution, “wt%” will be interpreted to be based on a total weight of the nickel-based superalloy.
	Similarly, “at%” is recited in line 18, it is unclear what the at% is based on, e.g., a total number of atoms in the nickel-based superalloy, a total number of atoms of some of the elements of the nickel-based superalloy, etc. For the purpose of compact prosecution, “at%” will be interpreted to be based on a total number of atoms in the nickel-based superalloy. However, clarification is requested. 
	Regarding dependent claims 2-8 and 13-15, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2004/0221925) (Tamaki).
In reference to claims 1-2 and 13-15, Tamaki discloses a Ni-based superalloy having excellent oxidation resistance at high temperatures, and a gas turbine part made of the Ni-based superalloy ([0002]) (corresponding to a nickel-based superalloy; a metal article, component or structure comprising the nickel-based superalloy; selected from statics, turbine blades, other turbine components, and combustor components for use in the aerospace industry). The Ni-based superalloy is suitable for use in gas turbines for airplane engines ([0006]) (corresponding to an article, component or structure for use in the aerospace industry).
	Tamaki discloses the superalloy contains, by weight, C:0.01 to 0.5%, B:0.01 to 0.04%, Hf:0.1 to 2.5%, Co:0.8 to 15%, Ta: less than 8.5%, Cr:1.5 to 16%, Mo: less than 1.0%, W:5 to 14%, Ti:0.1 to 4.75%, Al:2.5 to 7%, Nb: less than 4%, V:0 to less than 1.0%, Zr:0 to less than 0.1%, Re:0 to less than 9%, at least one of platinum group elements:0 to less than 0.5% in total, and at least one of rare earth elements:0 to less than 0.1% in total ([0010]) (corresponding to the following composition in wt%: Cr 8.0 – 12.0; Co 9.0-11.0; Mo 0.4-0.6; W 9.0-10.0; Ta 0.1-3.5; Al 4.4-5.6; Ti 0.1-1.0; Hf 0.3-0.9; C 0.01-0.06; B 0.005-0.010; Zr 0-0.005; Nb 0.1-0.6; Mn 0-0.05; S 0-0.003). The other ingredient is Ni except for unavoidable impurities ([0010]) (corresponding to the balance Ni and incidental elements and unavoidable impurities).
	Tamaki discloses ranges which overlap the presently claimed ranges, as shown in table below.
	Tamaki differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. 
	Tamaki discloses the Ni-based superalloy comprises each of the alloying elements Al, Ta, Ti and Nb in overlapping ranges as those set forth in the instant claims. Within the overlapping ranges, the sum of Al, Ta and Ti,  as well as the sum of Nb and Ti can be calculated such that the resulting value would overlap the presently claimed ranges of not exceeding 9.0 wt% for Al+Ta+Ti and not exceeding 2.4 at% for Nb+Ti.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

instant claim 1 Ni-based superalloy (weight percent)
Tamaki's Ni-based superalloy (weight percent)
overlapping portion 
Cr
about 8.0-about 12.0
1.5 to 16
8.0-12
Co
about 9.0-about 11.0
0.8 to 15
9.0-11
Mo
about 0.4-about 0.6
less than 1.0
0.4-0.6
W
about 9.0-about 10.0
5 to 14
9.0-10.0
Ta
about 0.1-about 3.5
less than 8.5
0.1-3.5
Al
about 4.4 - about 5.6
2.5 to 7
4.4-5.6
Ti
about 0.1-about 1.0
0.1 to 4.75
0.1-1.0
Hf
about 0.3-about 0.9
0.1 to 2.5
0.3-0.9
C
about 0.01-about 0.06
0.01 to 0.5
0.01-0.06
B
about 0.006-about 0.010
0.01 to 0.04
0.01
Zr
0-about 0.005
0 to less than 0.1
0-0.005
Nb
about 0.1-about 0.6
less than 4%
0.1-0.6
Mn
0-about 0.05
-
0
S
0-about 0.003
-
0
V
-
0 to less than 1.0%
0
Re
-
0 to less than 9%
0
Pt group element
-
0 to less than 0.1%
0
Ni
balance
balance
balance


In reference to claims 3 and 4, Tamaki discloses the limitations of claim 1, as discussed above. Tamaki discloses the superalloy contains, by weight, C:0.01 to 0.5%, B:0.01 to 0.04%, Hf:0.1 to 2.5%, Co:0.8 to 15%, Ta: less than 8.5%, Cr:1.5 to 16%, Mo: less than 1.0%, W:5 to 14%, Ti:0.1 to 4.75%, Al:2.5 to 7%, Nb: less than 4%, V:0 to less than 1.0%, Zr:0 to less than 0.1%, Re:0 to less than 9%, at least one of platinum group elements:0 to less than 0.5% in total, and at least one of rare earth elements:0 to less than 0.1% in total and the other ingredient is Ni except for unavoidable impurities ([0010]) (corresponding to the following composition in wt%: Cr 8.0-8.5; Co 9.0-9.5; Mo 0.4-0.6; W 9.3-9.7; Ta 2.7-3.3; Al 4.9-5.6; Ti 0.3-0.9; Hf 0.3-0.9; C 0.01-0.05; B 0.005-0.010; Zr 0-0.005; Nb 0.1-0.5; Mn 0-0.05; S 0-0.003 the balance Ni and incidental elements and unavoidable impurities).
Tamaki discloses the Ni-based superalloy comprises each of the alloying elements Al, Ta, Ti and Nb in overlapping ranges as those set forth in the instant claims. Within the overlapping ranges, the sum of Al, Ta and Ti  as well as the sum of Nb and Ti can be calculated such that the resulting value would overlap the presently claimed ranges of not exceeding 9.0 wt% for Al+Ta+Ti and not exceeding 2.4 at% for Nb+Ti.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

instant claim 3 Ni-based superalloy (weight percent)
Tamaki's Ni-based superalloy (weight percent)
overlapping portion 
Cr
about 8.0-about 8.5
1.5 to 16
8.0-8.5
Co
about 9.0-about 9.5
0.8 to 15
9.0-9.5
Mo
about 0.4-about 0.6
less than 1.0
0.4-0.6
W
about 9.3-about 9.7
5 to 14
9.3-9.7
Ta
about 2.7-about 3.3
less than 8.5
2.7-3.3
Al
about 4.9 - about 5.6
2.5 to 7
4.9-5.6
Ti
about 0.3-about 0.9
0.1 to 4.75
0.3-0.9
Hf
about 0.3-about 0.9
0.1 to 2.5
0.3-0.9
C
about 0.01-about 0.05
0.01 to 0.5
0.01-0.05
B
about 0.005-about 0.010
0.01 to 0.04
0.01
Zr
0-about 0.005
0 to less than 0.1
0-0.005
Nb
about 0.1-about 0.5
less than 4%
0.1-0.5
Mn
0-about 0.05
-
0
S
0-about 0.003
-
0
V
-
0 to less than 1.0%
0
Re
-
0 to less than 9%
0
Pt group element
-
0 to less than 0.1%
0
Ni
balance
balance
balance

Claims 1-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dial et al. (US 2018/0002785) (Dial) in view of Tamaki.
In reference to claims 1-4 and 13-15, Dial discloses additively manufactured articles fabricated using nickel-based superalloys ([0001]) (corresponding to a nickel-based superalloy; a metal article, component or structure comprising the nickel-based superalloy). The superalloy includes the following: from about 5 percent to about 15 percent by weight cobalt, from about 5 percent to about 15 percent by weight chromium, up to about 3 percent by weight molybdenum, from about 8 percent to about 12 percent by weight tungsten, from about 3 percent to about 7 percent by weight aluminum, from about 0.3 percent to about 2 percent titanium, up to about 0.03 percent by weight zirconium, from about 0.015 weight percent to about 0.06 weight percent carbon, up to about 0.03 weight percent boron, from about 1 percent to about 4 percent tantalum, up to about 0.8 percent by weight hafnium, and at least about 50 percent by weight nickel ([0021]) (corresponding to the following composition in wt% Cr 8.0-8.5; Co 9.0-9.5; Mo 0.4-0.6; W 9.3-9.7; Ta 2.7-3.3; Al 4.9-5.6; Ti 0.3-0.9; Hf 0.3-0.9; C 0.01-0.05; B 0.005-0.010; Zr 0-0.005; Mn 0-0.05; S 0-0.003 the balance Ni and incidental elements and unavoidable impurities).
	Dail does not explicitly disclose the superalloy comprises about 0.1 to about 0.6 Nb, as presently claimed. However, Dail discloses the article is a component for a gas turbine assembly, such as a shroud, blade, a vane, a combustor component, seals or other components used in gas turbine assemblies ([0018]) (corresponding to selected from statics, turbine blade, other turbine components, and combustor components for used in the aerospace industry).
	Tamaki discloses a Ni-based superalloy for use in gas turbines for airplane engines ([0006]) (corresponding to an article, component or structure for use in the aerospace industry). The Ni-based superalloy includes Nb; Nb has the effect of preventing formation of composite oxides of Cr and Al, thereby improving hot corrosion resistance of the superalloy ([0038]). Accordingly, Nb is an element effective in improving the hot corrosion resistance without reducing the strength at high temperature, wherein the Nb content is not more than at least 0.1 percent by weight and less than 4 percent by weight ([0038]) (corresponding to Nb 0.1 to 0.6).
	In light of the motivation of Tamaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include 0.1 to 4 percent by weight Nb in the superalloy of Dail, in order to provide improved hot corrosion resistance of the superalloy and to use the gas turbine assembly for an airplane engine.
Dail in view of Tamaki teaches the superalloy comprises each of the alloying elements Al, Ta, Ti and Nb in overlapping ranges as those set forth in the instant claims. Within the overlapping ranges, the sum of Al, Ta and Ti, as well as the sum of Nb and Ti can be calculated such that the resulting value would overlap the presently claimed ranges of not exceeding 9.0 wt% for Al+Ta+Ti and not exceeding 2.4 at% for Nb+Ti.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Further, it is noted the recitation in claims 14 and 13 that the article, component or structure is “for use in the aerospace industry” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Dial in view of Tamaki discloses the superalloy as presently claimed, it is clear that the superalloy of Dial in view of Tamaki would be capable of performing the intended use, i.e. for use in the aerospace industry, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
In reference to claims 5-6 and 8, Dial in view of Tamaki teaches the limitations of claim 1, as discussed above. Dial discloses additively manufactured articles fabricated using the nickel-based superalloy ([0001]) (corresponding to in a physical form for use in an additive manufacturing process). 
	Dial discloses the superalloy is used in powder form as a feedstock in an additive manufacturing process; the additive manufacturing includes selective laser sintering, direct metal laser sintering, selective laser melting, direction metal laser melting ([0012]-[0013]; [0025]) (corresponding to in the form of a wire, rod or powder suitable for use in an additive manufacturing process; suitable for use in a manufacturing process selected from laser-based additive manufacture (LBAM), direct laser deposition (DLD), laser powder bed fusion (LPBF), selective laser sintering (SLS), electron beam additive manufacturing (EBAM) laser engineered net shaping (LENS), selective laser melting (SLM), SLM three-dimensional printing (SLM 3D printing), direct metal laser sintering (DMLS), direct metal layer sintering three-dimensional printing (DML 3D printing, electron beam melting (EBM), direct metal deposition (DMD), direct metal tooling (DMT), direct metal tooling three-dimensional printing (DMT 3D printing), construction laser additive direct (CLAD) and ion fusion formation (IFF)).  
In reference to claim 7, Dial in view of Tamaki teaches the limitations of claim 1, as discussed above. Dial discloses the superalloy is used in powder form as a feedstock in an additive manufacturing process ([0025]) (corresponding to in the form of a wire, rod or powder suitable for use in an additive manufacturing process). 
	Given that the superalloy powder feedstock of Dial in view of Tamaki is substantially identical to the presently claimed nickel-based superalloy in composition and structure, it is clear the superalloy powder feedstock of Dial in view of Tamaki is suitable for use in a directed energy deposition (DED) additive manufacturing process.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Conclusion
The prior art made of record and not relied upon, namely Dimatteo et al. (WO 2017/153573), Yoshinari et al. (JP 2011/046972) and Roger et al. (GB 2554898), are considered pertinent to Applicant's disclosure. However, rejections made with these references would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784